Case 20-65841-lrc          Doc 96      Filed 07/02/20 Entered 07/02/20 07:20:28                   Desc Main
                                       Document      Page 1 of 3




    IT IS ORDERED as set forth below:



    Date: July 1, 2020

                                                                            _____________________________________
                                                                                       Lisa Ritchey Craig
                                                                                  U.S. Bankruptcy Court Judge

    _______________________________________________________________

                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

In re:                                                      Chapter 11

IFS Securities, Inc.,                                       Case No. 20-65841 (LRC)
                                  Debtor.


      ORDER EXTENDING BAR DATE TO FILE PROOF OF CLAIM FOR THE U.S.
                 SECURITIES AND EXCHANGE COMMISSION

         Upon the motion (“Motion”) 1 filed by the above-captioned debtor and debtor-in-

possession (the “Debtor”) (a) for the entry of an order extending the bar date to file proofs of

claim for the United States Securities and Exchange Commission (the “SEC”) and (b) granting

related relief; and this being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it

appearing that the venue of this chapter 11 case and the Motion in this district is proper pursuant

to 28 U.S.C. §§ 1408 and 1409; and it appearing that proper and adequate notice of the Motion

has been given and that no other or further notice is necessary; and after due deliberation and

sufficient cause appearing therefor;
1
 Capitalized terms used but not otherwise defined herein shall have the same meanings as ascribed to them in the
Motion.
Case 20-65841-lrc      Doc 96     Filed 07/02/20 Entered 07/02/20 07:20:28          Desc Main
                                  Document      Page 2 of 3


       IT IS HEREBY ORDERED THAT:

       1.      The Motion is GRANTED as set forth herein.

       2.      The Original Bar Date is extended solely for the SEC through and including

August 31, 2020.

       3.      This Court shall maintain jurisdiction with respect to all matters relating to the

interpretation or implementation of this Order.

                                       [END OF ORDER]

Prepared and presented by:

GREENBERG TRAURIG, LLP

/s/ John D. Elrod
John D. Elrod
3333 Piedmont Road, NE, Suite 2500
Atlanta, Georgia 30305
Telephone: (678) 553-2259
Facsimile: (678) 553-2269
Email: elrodj@gtlaw.com
Counsel for the Debtor and
Debtor-in-Possession
Case 20-65841-lrc   Doc 96    Filed 07/02/20 Entered 07/02/20 07:20:28      Desc Main
                              Document      Page 3 of 3


                               DISTRIBUTION LIST

     John D. Elrod                           Jonathan S. Adams
     GREENBERG TRAURIG, LLP                  OFFICE OF THE U.S. TRUSTEE
     3333 Piedmont Road, NE                  362 Richard Russell Building
     Suite 2500                              75 Ted Turner Drive
     Atlanta, Georgia 30305                  Atlanta, Georgia 30303

     Ryan D. Thompson                        Lucas Andrews
     MAYNARD, COOPER & GALE, P.C.            WATSON SPENCE LLP
     1901 Sixth Avenue North                 999 Peachtree Street, NE, Suite 1130
     2400 Regions/Harbert Plaza              Atlanta, GA 30309
     Birmingham, Alabama 35203

     Craig Walker                            TN Dept of Revenue
     650 GlenBarrett Ct. NE                  c/o TN Attorney General’s Office,
     Marietta, GA 30066                      Bankruptcy Division
                                             P.O. Box 20207
                                             Nashville, TN 37202

     John A. Thompson, Jr.                   Robert J. Miller
     ADAMS AND REESE LLP                     Khaled Tarazi
     3424 Peachtree Road, NE, Suite 1600     BRYAN CAVE LEIGHTON PAISNER LLP
     Atlanta, GA 30326                       Two North Central Avenue, Suite 2100
                                             Phoenix, AZ 85004

     Leah Fiorenza McNeill
     BRYAN CAVE LEIGHTON PAISNER LLP
     1201 West Peachtree Street
     14th Floor
     Atlanta, GA 30309
